Citation Nr: 0704404	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  99-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right hip pain.

2.  Entitlement to an increased rating for low back pain and 
strain with restricted range of motion, currently evaluated 
as 40 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran's September 1999 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that she requested a hearing in 
Washington, D.C., before a Veterans Law Judge.  However, by 
an April 2001 communication to the RO, the veteran withdrew 
the requested hearing.  Thereafter, a June 2002 VA Form 9, 
with respect to the veteran's low back claim, reflects her 
request for a hearing at the RO before a Veterans Law Judge 
and a September 2002 VA Form 9 with respect to her right hip 
and TDIU claims reflects that she did not want a hearing 
before a Veterans Law Judge.  Accordingly, although the 
veteran's communications between September 1999 and September 
2002 are unclear as to whether she wished to testify before a 
Veterans Law Judge; inasmuch as the most recent communication 
from the veteran with respect to a hearing reflects that she 
does not want a hearing and her numerous communications to 
the RO from September 2002 to the present are silent with 
respect to her desire for a hearing, the Board concludes that 
the appellant has effectively withdrawn her request for such 
a hearing.  38 C.F.R. §§ 20.702(d), 20.704(d).  Recent 
written argument submitted by the veteran's representative 
fully supports the finding the veteran does not want a 
hearing at this time and that remanding this case for 
clarification would serve no constructive purpose. 



FINDINGS OF FACT

1.  Right hip pain is considered to be a symptom of a 
disability; there is no objective medical evidence of a 
current disability, manifested by right hip pain, that could 
be related to service.

2.  The veteran's service-connected low back disability has 
not been manifested by ankylosis of the spine, residuals of a 
fractured vertebra, or neurologic symptoms consistent with 
intervertebral disc syndrome.

3.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely due to her service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for right hip pain is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006)

2.  The criteria for an evaluation in excess of 40 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Codes 5292, 5295 (2002); Diagnostic 
Code 5237 (2006).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25, 4.26 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve the claims of entitlement 
to service connection for right hip pain, an evaluation in 
excess of 40 percent for low back pain and strain with 
restricted range of motion, and TDIU.

First, applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a claim for service connection is filed, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms she perceives to be manifestations of disability, 
the question of whether a chronic disability is currently 
present is one that requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service medical records are silent with respect 
to complaints of or treatment for a right hip disorder.  
Similarly, the veteran's post service private and VA 
treatment records are silent with respect to a current right 
hip disorder, providing more evidence against this claim.  In 
this regard, it is noted that the medical evidence includes 
references to low back pain with radiation to the right hip 
and leg; however, there is no report of a diagnosis of a 
right hip disorder.  This finding is supported by the most 
recent report of VA examination, dated in March 2004, which 
states that the veteran has radiculopathy from the back 
causing hip pain with no separate diagnosis of hip 
disability.  Moreover, the March 2004 examination report 
notes that the veteran has no arthropathy or osteoarthritis 
of the bilateral hips; thus, the hip pain is more likely than 
not secondary to fibromyalgia.  

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for a right hip disorder because there is no medical evidence 
that such a disorder currently exists.  Although the evidence 
shows that the veteran experiences right hip pain and that 
this pain may be attributed to her back disorder, there has 
been no finding that there is an underlying right hip 
disorder which is separate and distinct from her back 
disorder.  Thus, post-service medical records, as a whole, 
provide against a finding that the veteran currently has a 
right hip disorder for which service connection can be 
established.

While the record demonstrates that the veteran has complained 
of right hip pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In this case, a medical examiner 
has not diagnosed right hip disability.

In summary, service connection cannot be granted because 
there is no current identifiable disability of the right hip.  
See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Second, with respect to the veteran's claim for an increased 
rating for his service-connected low back, evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295; it is noted 
that this appeal arises from a March 1999 rating decision in 
which the RO proposed to reduce the schedular evaluation for 
this disorder from 40 percent disabling to 20 percent 
disabling.  Although the 40 percent schedular evaluation was 
restored by a March 2000 rating decision, the veteran 
perfected an appeal seeking an even higher rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practicable on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The relevant regulations for rating disabilities of the spine 
were revised effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

It is noted that the RO addressed the new criteria in its 
February 2006 supplemental statement of the case and both the 
criteria effective prior September 26, 2003, as well as the 
revised criteria in the May 2006 supplemental statement of 
the case.  Accordingly, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Based upon the rating criteria effective prior to September 
26, 2003, mild limitation of lumbar spine motion warranted a 
10 percent rating, a 20 percent rating was warranted when 
such limitation of motion was moderate, and a maximum rating 
of 40 percent was warranted when it was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent rating was warranted 
for lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space; a 40 
percent evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Cod 5295 
(2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

The medical evidence of record, to include reports of 
numerous VA spine and joints examinations as well as VA and 
private treatment records, reflect that the veteran uses a 
back brace and has low back pain and strain with restricted 
range of motion.  However, these records are silent with 
respect to findings or diagnoses of ankylosis.  

Inasmuch as the veteran's low back pain and strain with 
restricted range of motion is evaluated as 40 percent 
disabling, she is already rated at the maximum assignable 
evaluation under Diagnostic Codes 5292 and 5295.  In 
addition, the medical evidence shows that she retains 
substantial useful motion.  Therefore, a higher rating is not 
warranted on the basis of unfavorable ankylosis under 
Diagnostic Code 5237.  The veteran herself has never claimed 
ankylosis. 

The veteran's March 2004 report of VA spine examination 
includes diagnoses of no clinical evidence of any 
clinical/radiological evidence of osteoarthritis or other 
arthropathy of the lumbosacral spine as well as no clinical 
evidence of radiculopathy secondary to any disc disease of 
the lumbosacral spine.  Accordingly, the Board finds that 
neither a higher rating under Diagnostic Codes 5293 
(effective September 23, 2002) or Diagnostic Code 5243 
(effective September 26, 2003) for intervertebral disc 
syndrome nor consideration of the schedular criteria for 
degenerative arthritis is warranted.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as shown on VA examination reports reflect 
consideration of pain.  In this regard, it is important for 
the veteran to understand that the objective medical record 
does not clearly support the current evaluation, let alone an 
increased evaluation.  Without consideration of pain, the 
current evaluation could not be justified. 

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected lumbosacral strain.

In sum, although the evidence clearly shows that the veteran 
suffers impairment due to his low back disability, the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 40 percent is warranted 
under either the old or revised regulations applicable to the 
low back disability.  

Finally, with respect to the veteran claim for TDIU, it is 
noted that a total disability is considered to exist when 
there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the rating schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person, in the judgment of the rating 
agency, is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. 
App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Essentially, the veteran contends that she is unable to 
maintain substantially gainful employment due to her service-
connected low back disorder.  The June 2002 VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, reflects that she has completed two years of 
college and no additional training was reported.  She 
reported that she had worked as an office clerk, accounting 
assistant, and cashier.  She further reported that, although 
she last worked in March 2000, she was last employed full-
time in October 1996.  The veteran did not identify a service 
connected disability which prevents her from securing or 
following any substantially gainful occupation.  

In this case, the veteran has a single service connected 
disability, a low back disorder, which is rated as 40 percent 
disabling.  The combined service-connected disability rating 
is 40 percent.  38 C.F.R. §§ 4.25, 4.26.  Therefore, the 
percentage criteria of 38 C.F.R. § 4.16(a) are not met.

The December 2006 Appellant's Brief notes the veteran's 
profession is an accounting technician, a duty which is 
generally performed while sitting, and the veteran's back 
symptoms are precipitated by prolonged sitting.  Accordingly, 
it is argued that the veteran's employment handicap invites 
the application of extra-schedular consideration.  However, 
there is no evidence to suggest that the service-connected 
low back disability has rendered the veteran unable to secure 
and follow a substantially gainful occupation, providing 
evidence against such a finding. 

In this case, it is the finding of the Board that the veteran 
is not unemployed exclusively due to her service-connected 
low back disorders.  A detailed review of the post service 
treatment records, to include the determination and 
supporting documentation from the Social Security 
Administration in connection the veteran's claim for such 
benefits, clearly indicates numerous nonservice-connected 
disorders including, but not limited to, bilateral carpal 
tunnel syndrome, status post fracture of the distal ulna, 
degenerative disc disease (not of the low back), and mental 
health complaints.  The Board finds that the post service 
medical records provide, as a whole, highly negative evidence 
against the veteran's claim that she is unemployed due to her 
single service-connected disorder.  The Board finds that the 
veteran is not unemployable by reason of her service-
connected disability that is evaluated as 40 percent 
disabling, in total.  The post-service medical record is 
found to provide evidence against this claim. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
indicated that she has been unemployed since 2000 due to her 
service-connected disability.  However, a review of the 
records indicates that, in addition to her service-connected 
low back disorder, the veteran has numerous upper extremity 
impairments which prevent her from securing and maintaining 
gainful employment.  

The veteran's service-connected low back disorder may 
interfere with some types of work but would not prevent her 
from obtaining work.  As stated by the Court, the record must 
reflect some factor that takes a particular case outside the 
norm in order for a claim for individual unemployability 
benefits to prevail.  Van Hoose, 4 Vet. App. at 363.  The 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Id.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.

The Board must consider the effects of the veteran's service-
connected disabilities in the context of her employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the veteran is unable to work due to 
a single service connected disability with a combined rating 
of only 40 percent.

While the veteran may be receiving Social Security benefits, 
it is permissible for Social Security to consider both the 
veteran's service-connected and nonservice-connected 
disorders, the Board may not.  In this regard, it is noted 
that the Court has held that Social Security Administration 
decisions are not controlling for VA purposes.  See Collier 
v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Simply 
stated, the medical and factual evidence provides evidence 
against a finding that the service connected disorder, 
standing alone, has caused the veteran's unemployment.

Accordingly, the Board finds no reason to refer this case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under 
§ 4.16(b) by referral to the Compensation and Pension 
Director.  However, unlike Bowling, the veteran has not 
submitted supporting evidence of unemployability based on the 
current service connected disability, standing alone, and the 
post-service record clearly indicates other factors involved 
within the veteran's current unemployment that have no 
connection to service.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 
38 C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to her service-connected disabilities.  
Although her service-connected low back disorder may be 
significant, the veteran is compensated for the associated 
impaired ability to work by way of the combined 40 percent 
rating.  See 38 C.F.R. § 4.1 (disability ratings are based on 
average impairment of earning capacity).  Therefore, the 
appeal is denied.

The Board has considered the veteran's statements in support 
of her arguments that she has a right hip disorder that 
should be service connected, the impairment associated with 
her low back disorder is inadequately reflected by the 40 
percent schedular rating presently in effect and that this 
disorder prevents her from securing and maintaining gainful 
employment.  Her statements, however, are not competent 
evidence of a diagnosis or finding of degree of disability.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis, medical 
causation, or severity of disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Accordingly, the veteran's claims must be denied.

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the veteran's claims, such rule is 
not for application with respect to these issues.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by a letters dated in July 2002 and June 
2003, the RO provided the veteran notice of the evidence 
needed to substantiate her claims, explained what evidence it 
was obligated to obtain or to assist the veteran in 
obtaining, what information or evidence the veteran was 
responsible for providing, and essentially asked the veteran 
to provide all relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In 
this regard, it is noted that this letter was not provided to 
the veteran prior to the rating decisions which denied the 
veteran's claims.  However, these claims were readjudicated 
in subsequent statements of the case and supplemental 
statements of the case, which, once again, detailed the 
requirements for substantiating the veteran's claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Reviewing the 
entire record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his 
claims.)  Furthermore, the Board emphasizes that the veteran 
has not made any showing or allegation of any defect in the 
provision of notice that resulted in some prejudice toward 
him.  Accordingly, upon examining the various predecisional 
communications, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  

Moreover, since the appellant's claims are being denied, no 
disability rating or effective date will be assigned and, 
thus, there can be no possibility of any prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records, copies of 
her VA examination reports, and she has submitted lay 
evidence in the form of her written communications.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record and of the extensive 
efforts already performed in this case, the Board finds that 
such an additional attempt cannot be justified.  The record, 
as a whole, is found to undermine the veteran's claim.  Thus, 
there being no other indication or allegation that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.


ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


